Exhibit 10.43

 

PROVIDE COMMERCE, INC.

 

AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

 

Provide Commerce, Inc., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2003 Stock Incentive Plan (the “Plan”), hereby grants to
the individual listed below (“Participant”), the right to purchase the number of
shares of the Company’s Stock set forth below (the “Shares”) at the purchase
price set forth below. This Restricted Stock award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Restricted Stock Agreement.

 

Participant:

   ___________________________________________________

Grant Date:

   ___________________________________________________

Purchase Price per Share:

   $                     per share Total Number of Shares of Restricted Stock:
   ___________________________________________________

Vesting Schedule:

   [Vesting to be specified in individual agreements].      [The Shares shall
also be subject to accelerated vesting in accordance with Section 3.2(b) of the
Restricted Stock Agreement.]

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement. If
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.

 

PROVIDE COMMERCE, INC.       PARTICIPANT By:           By:     Print Name:     
      Print Name:      Title:                 Address:   5005 Wateridge Vista
Drive       Address:         San Diego, CA 92121            



--------------------------------------------------------------------------------

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Provide
Commerce, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s Amended and Restated 2003 Stock Incentive Plan (the “Plan”)
indicated in the Grant Notice.

 

ARTICLE I

 

GENERAL

 

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

 

1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.

 

ARTICLE II

 

GRANT OF RESTRICTED STOCK

 

2.1 Grant of Restricted Stock. In consideration of Participant’s past and/or
continued employment with or service to the Company or a Parent or Subsidiary
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Grant Notice (the “Grant Date”), the Company irrevocably grants
to Participant the right to purchase the number of shares of Stock set forth in
the Grant Notice (the “Shares”), upon the terms and conditions set forth in the
Plan and this Agreement.

 

2.2 Purchase Price. The purchase price per Share (the “Purchase Price”) shall be
as set forth in the Grant Notice, without commission or other charge. The
payment of the Purchase Price shall be paid by cash or check.

 

2.3 Issuance of Shares. The issuance of the Shares under this Agreement shall
occur at the principal office of the Company, upon payment of the Purchase Price
by Participant, simultaneously with the execution of this Agreement by the
parties (the “Issuance Date”). Subject to the provisions of Article IV below, on
the Issuance Date, the Company shall issue the Shares (which shall be issued in
Participant’s name).

 

2.4 Conditions to Issuance of Stock Certificates. The Shares, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

 

(a) The admission of such Shares to listing on all stock exchanges on which such
Stock is then listed; and

 

A-1



--------------------------------------------------------------------------------

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d) The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state, local or foreign tax law,
the Company (or other employer corporation) is required to withhold upon
issuance of such Shares; and

 

(e) The lapse of such reasonable period of time following the Issuance Date as
the Administrator may from time to time establish for reasons of administrative
convenience.

 

2.5 Rights as Stockholder. Except as otherwise provided herein, upon delivery of
the Shares to the escrow holder pursuant to Article IV, Participant shall have
all the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares;
provided, however, that any and all cash dividends paid on such Shares and any
and all shares of Stock, capital stock or other securities received by or
distributed to Participant with respect to the Shares as a result of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company
shall also be subject to the Repurchase Option (as defined in Section 3.1 below)
and the restrictions on transfer in Section 3.4 below until such restrictions on
the underlying Shares lapse or are removed pursuant to this Agreement.

 

2.6 Consideration to the Company. In consideration of the issuance of the Shares
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Parent or Subsidiary. Nothing in the Plan or this Agreement
shall confer upon Participant any right to (a) continue in the employ of the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company and its Parents and Subsidiaries, which are hereby
expressly reserved, to discharge Participant, if Participant is an Employee, or
(b) continue to provide services to the Company or any Parent or Subsidiary or
shall interfere with or restrict in any way the rights of the Company or its
Parents and Subsidiaries, which are hereby expressly reserved, to terminate the
services of Participant, if Participant is a consultant, at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company, a Parent or a
Subsidiary and Participant, or (c) continue to serve as a member of the Board or
shall interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge Participant in accordance with the
Company’s Bylaws.

 

ARTICLE III

 

RESTRICTIONS ON SHARES

 

3.1 Repurchase Option. Subject to the provisions of Section 3.2 below, if
Participant has a Termination of Employment, Termination of Directorship or
Termination of Consultancy before all of the Shares are released from the
Company’s Repurchase Option (as defined below), the Company shall, upon the date
of such Termination of Employment, Termination of Directorship or Termination of
Consultancy (as reasonably fixed and determined by the Company), have an
irrevocable, exclusive option, but not the obligation, for a period of ninety
days after the date Participant has a Termination of Employment,

 

A-2



--------------------------------------------------------------------------------

Termination of Directorship or Termination of Consultancy, to repurchase all or
any portion of the Unreleased Shares (as defined below in Section 3.3) at such
time (the “Repurchase Option”) at the lesser of (a) the Purchase Price per Share
or (b) the Fair Market Value per Share on the date of termination (the
“Repurchase Price”). The Repurchase Option shall lapse and terminate ninety days
after the Participant’s Termination of Employment, Termination of Directorship
or Termination of Consultancy. The Repurchase Option shall be exercisable by the
Company by written notice to Participant or Participant’s executor (with a copy
to the escrow agent appointed pursuant to Section 4.1 below) and, at the
Company’s option, by delivery to Participant or Participant’s executor with such
notice of payment in cash or a check in the amount of the Repurchase Price times
the number of Shares to be repurchased (the “Aggregate Repurchase Price”). Upon
delivery of such notice and the payment of the Aggregate Repurchase Price, the
Company shall become the legal and beneficial owner of the Shares being
repurchased and all rights and interests therein or relating thereto, and the
Company shall have the right to retain and transfer to its own name the number
of Shares being repurchased by the Company. In the event the Company repurchases
any Shares under this Section 3.1, any dividends or other distributions paid on
such Shares and held by the escrow agent pursuant to Section 4.1 and the Joint
Escrow Instructions shall be promptly paid by the escrow agent to the Company.

 

3.2 Release of Shares from Repurchase Restriction.

 

(a) Subject to Section 3.2(b), the Shares shall be released from the Company’s
Repurchase Option on such dates and in such amounts as the Shares become vested
in accordance with the vesting schedule set forth in the Grant Notice. Any of
the Shares released from the Company’s Repurchase Option shall thereupon be
released from the restrictions on transfer under Section 3.4. In the event any
of the Shares are released from the Company’s Repurchase Option, any dividends
or other distributions paid on such Shares and held by the escrow agent pursuant
to Section 4.1 and the Joint Escrow Instructions shall be promptly paid by the
escrow agent to Participant.

 

[(b) To the extent the Company’s Repurchase Option does not lapse in its
entirety in connection with a Change in Control, immediately upon an Involuntary
Termination of Participant’s employment or service with the Company or any
Parent or Subsidiary or successor within 18 months following such Change in
Control, the Shares (or any cash dividends paid on such Shares and any and all
shares of Stock, capital stock or other securities received by or distributed to
Participant with respect to the Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company) shall be released from
the Company’s Repurchase Option.]

 

3.3 Unreleased Shares. Any of the Shares which, from time to time, have not yet
been released from the Company’s Repurchase Option are referred to herein as
“Unreleased Shares.”

 

3.4 Restrictions on Transfer.

 

(a) Subject to repurchase by the Company pursuant to Section 3.1 and
Section 3.4(b), no Unreleased Shares or any dividends or other distributions
thereon or any interest or right therein or part thereof, shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to sale or other disposition by Participant or his
or her successors in interest by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such sale or other
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted sale or other disposition thereof
shall be null and void and of no effect.

 

A-3



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision in this Agreement, with the consent of
the Administrator, the Unreleased Shares may be transferred to certain Permitted
Transferees, subject to the terms and conditions set forth in Section 11.3(b) of
the Plan.

 

ARTICLE IV

 

ESCROW OF SHARES

 

4.1 Escrow of Shares. To ensure the availability for delivery of Participant’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option under Section 3.1, Participant hereby appoints the Secretary of the
Company, or any other person designated by the Administrator as escrow agent, as
his or her attorney-in-fact to assign and transfer unto the Company, such
Unreleased Shares, if any, repurchased by the Company pursuant to the Repurchase
Option pursuant to Section 3.1 and any dividends or other distributions thereon,
and shall, upon execution of this Agreement, deliver and deposit with the
Secretary of the Company, or such other person designated by the Administrator,
any share certificates representing the Unreleased Shares, together with the
stock assignment duly endorsed in blank, attached to the Grant Notice as Exhibit
C to the Grant Notice. The Unreleased Shares and stock assignment shall be held
by the Secretary of the Company, or such other person designated by the
Administrator, in escrow, pursuant to the Joint Escrow Instructions of the
Company and Participant attached as Exhibit D to the Grant Notice, until the
Company exercises its Repurchase Option as provided in Section 3.1, until such
Unreleased Shares are released from the Company’s Repurchase Option, or until
such time as this Agreement no longer is in effect. Upon release of the
Unreleased Shares from the Company’s Repurchase Option, the escrow agent shall
deliver to Participant the certificate or certificates representing such Shares
in the escrow agent’s possession belonging to Participant in accordance with the
terms of the Joint Escrow Instructions attached as Exhibit D to the Grant
Notice, and the escrow agent shall be discharged of all further obligations
hereunder. If the Shares are held in book entry form, then such entry will
reflect that the Shares are subject to the restrictions of this Agreement. If
any dividends or other distributions are paid on the Unreleased Shares held by
the escrow agent pursuant to this Section 4.1 and the Joint Escrow Instructions,
such dividends or other distributions shall also be subject to the restrictions
set forth in this Agreement and held in escrow pending release of the Unreleased
Shares with respect to which such dividends or other distributions were paid
from the Company’s Repurchase Option.

 

4.2 Transfer of Repurchased Shares. Participant hereby authorizes and directs
the Secretary of the Company, or such other person designated by the
Administrator, to transfer the Unreleased Shares as to which the Repurchase
Option has been exercised from Participant to the Company.

 

4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow and while acting in good faith and in the
exercise of its judgment.

 

ARTICLE V

 

OTHER PROVISIONS

 

5.1 Adjustment for Stock Split. In the event of any stock dividend, stock split,
reverse stock split, recapitalization, combination, reclassification, or similar
change in the capital structure of the Company, the Administrator shall make
appropriate and equitable adjustments in the Unreleased Shares subject to the
Repurchase Option and the number of Shares, consistent with any adjustment under
Section 12.1 of the Plan. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Shares, to any and all shares
of capital stock or other securities or other property or cash

 

A-4



--------------------------------------------------------------------------------

which may be issued in respect of, in exchange for, or in substitution of the
Shares, and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof.

 

5.2 Taxes. Participant has reviewed with Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for Participant’s tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. Participant understands that Participant will recognize ordinary
income for federal income tax purposes under Section 83 of the Code as and when
the Repurchase Option lapses. Participant understands that Participant may elect
to be taxed for federal income tax purposes at the time the Shares are purchased
by Participant rather than as and when the Repurchase Option lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days from the date of purchase. A form of election under
Section 83(b) of the Code is attached to the Grant Notice as Exhibit E.

 

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), AND THE COMPANY
AND ITS REPRESENTATIVES SHALL HAVE NO OBLIGATION OR AUTHORITY TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.

 

5.3 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Shares. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.

 

5.4 Restrictive Legends and Stop-Transfer Orders.

 

(a) Any share certificate(s) evidencing the Shares issued hereunder shall be
endorsed with the following legend and any other legends that may be required by
state or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE
STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(b) Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

 

(c) The Company shall not be required: (i) to transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to

 

A-5



--------------------------------------------------------------------------------

treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such shares shall have been so
transferred.

 

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Participant shall
be addressed to Participant at the address given beneath Participant’s signature
on the Grant Notice. By a notice given pursuant to this Section 5.5, either
party may hereafter designate a different address for notices to be given to
that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

 

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

5.7 Construction. This Agreement shall be administered, interpreted and enforced
under the laws of the State of Delaware without regard to conflicts of laws
thereof. Should any provision of this Agreement be determined by a court of law
to be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

5.8 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

5.9 Amendments. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by Participant and by a duly authorized
representative of the Company.

 

5.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

5.11 Entire Agreement. The Plan and this Agreement (including all Exhibits
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                     , spouse of                     , have read and approve
the foregoing Restricted Stock Grant Notice and Restricted Stock Award Agreement
(the “Agreement”). In consideration of issuing to my spouse the shares of the
common stock of Provide Commerce, Inc., a Delaware corporation (the “Company”),
set forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of the Company issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

Dated:                    ,                              Signature of Spouse

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto Provide Commerce, Inc., a Delaware corporation (the
“Company”),                      shares of the common stock of the Company
standing in its name of the books of said corporation represented by Certificate
No.              herewith and do hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Agreement between the Company and the undersigned dated
                    ,         .

 

Dated:                     ,         

                 [Name of Participant]

 

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“Repurchase Option,” as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Participant.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

JOINT ESCROW INSTRUCTIONS

 

                    ,         

 

Secretary

Provide Commerce, Inc.

5005 Wateridge Vista Drive

San Diego, CA 92121

 

Ladies and Gentlemen:

 

As escrow agent (the “Escrow Agent”) for both Provide Commerce, Inc., a Delaware
corporation (the “Company”), and the undersigned recipient of shares of common
stock per share, of the Company (the “Participant”), you are hereby authorized
and directed to hold in escrow the documents delivered to you pursuant to the
terms of that certain Restricted Stock Award Agreement (“Agreement”) between the
Company and the undersigned (the “Escrow”), including the stock certificate and
the Assignment in Blank, in accordance with the following instructions:

 

1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
Repurchase Option as defined in the Agreement), the Company shall give to
Participant and you a written notice specifying the number of shares of stock to
be purchased, the purchase price and the time for a closing hereunder at the
principal office of the Company. Participant and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2. As of the date of closing of the repurchase indicated in such notice, you are
directed (a) to date the stock assignments necessary for the repurchase and
transfer in question, (b) to fill in the number of shares being repurchased and
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be repurchased and transferred, to the Company
or its assignee.

 

3. Participant irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Participant does hereby irrevocably constitute and appoint you as Participant’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph and the Agreement,
Participant shall exercise all rights and privileges of a stockholder of the
Company while the stock is held by you.

 

4. Upon written request of Participant, but no more than once per calendar
month, unless the Company’s Repurchase Option has been exercised, you will
deliver to Participant a certificate or certificates representing so many shares
of stock as are not then subject to the Repurchase Option. Within one hundred
twenty days after the termination of the Company’s Repurchase Option in
accordance with the terms of the Agreement, you will deliver to Participant a
certificate or certificates representing the aggregate number of shares held or
issued pursuant to the Agreement and not repurchased pursuant to the Repurchase
Option set forth in Section 3.1 of the Agreement.

 

D-1



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to
Participant, you shall deliver all of the same to the Participant and shall be
discharged of all further obligations hereunder.

 

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Participant while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor. The Company will reimburse you for any
reasonable attorneys’ fees with respect thereto.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

 

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

D-2



--------------------------------------------------------------------------------

15. Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the Secretary of the Company, and
any notice to be given to the Participant or you shall be addressed to the
address given beneath Participant’s and your signatures on the signature page to
this Agreement. By a notice given pursuant to this Section 15, any party may
hereafter designate a different address for notices to be given to that party.
Any notice, which is required to be given to Participant, shall, if the
Participant is then deceased, be given to Participant’s designated beneficiary,
if any by written notice under this Section 15. Any notice shall be deemed duly
given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly obtained by the United States Postal Service.

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to conflicts of law thereof.

 

(Signature Page Follows)

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed these Joint Escrow Instructions as
of the date first written above.

 

Very truly yours,

PROVIDE COMMERCE, INC.

By:

   

Name:

   

Title:

   

Address:

 

5005 Wateridge Vista Drive

   

San Diego, CA 92121

 

PARTICIPANT:      

Address

         

 

ESCROW AGENT:

By:

       

    Secretary, Provide Commerce, Inc.

Address:

 

5005 Wateridge Vista Drive

   

San Diego, CA 92121

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

FORM OF 83(B) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock of Provide Commerce, Inc. transferred to you. Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than thirty days after the date the shares
were transferred to you. PLEASE NOTE: There is no remedy for failure to file on
time. The steps outlined below should be followed to ensure the election is
mailed and filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you
make the Section 83(b) election, the election is irrevocable.

 

1. Complete Section 83(b) election form (attached as Attachment 1) and make four
copies of the signed election form. (Your spouse, if any, should sign
Section 83(b) election form as well.)

 

2. Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

 

3. Send the cover letter with the originally executed Section 83(b) election
form and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.

 

4. One copy must be sent to Provide Commerce, Inc. for its records and one copy
must be attached to your federal income tax return for the applicable calendar
year.

 

5. Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

E-1



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT E

 

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock
of Provide Commerce, Inc., a Delaware corporation (the “Company”).

 

1. The name, address and taxpayer identification number of the undersigned
taxpayer are:

 

______________________

______________________

 

SSN: __________________

 

The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete if applicable):

 

______________________

______________________

______________________

 

SSN: __________________

 

2. Description of the property with respect to which the election is being made:

 

                                 (            ) shares of Common Stock of the
Company.

 

3. The date on which the property was transferred was                     . The
taxable year to which this election relates is calendar year             .

 

4. Nature of restrictions to which the property is subject:

 

The Shares are subject to repurchase at their original purchase price if
unvested as of the date of termination of employment, directorship or
consultancy with the Company.

 

5. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $                     per Share.

 

6. The amount paid by the taxpayer for Shares was              per share.

 

7. A copy of this statement has been furnished to the Company.

 

Dated:                     ,               

Taxpayer Signature                                         

 

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

 

Dated:                     ,               

Spouse’s Signature                                         

 

E-1-2



--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT E

 

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

 

                                         ,             

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

[Address where taxpayer files returns]

 

Re: Election under Section 83(b) of the Internal Revenue Code of 1986

Taxpayer:                                         
                                        
                                                             

Taxpayer’s Social Security Number:                                         
                                                           

Taxpayer’s Spouse:                                         
                                        
                                             

Taxpayer’s Spouse’s Social Security Number:
                                        
                                           

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

 

Enclosures

 

cc: Provide Commerce, Inc.